DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 12/21/2020.                     .
2. 	Claims 1 – 20  are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt. 
Domestic benefit has been claim with regards to U.S. Provisional Patent Application Serial No. 62/977,024, filed on February 14, 2020, U.S. Provisional Patent Application Serial No. 63/000,064, filed on March 26, 2020, U.S. Provisional Patent Application Serial No. 63/107,892, filed on October 30, 2020, and U.S. Provisional Patent Application Serial No. 63/109028, filed 11/01/2020.



Oath/Declaration
1.	 It is noted that the oath submitted on 02/09/2021 and 12/21/2020 were not signed by Hsien-Ping Lin.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 12/21/2020 and 07/21/2021 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 12/21/2020 are acceptable for examination purposes.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
NOTE: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1 – 4 and 11 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE (  Details of Design on DL frame structure and signaling for LAA,  R1-156988,  Anaheim, USA, 15th - 22th November 2015  ) in view of LG Electronics (  R1-1912387, Reno, USA, November 18th – 22nd, 2019,  Physical layer design of DL signals and channels for NR-U).
 	Regarding claim 1, ZTE discloses: A method of a user equipment (UE) in a wireless communication network (section 2.3 on the 5th page, communication with UE in a wireless network environment regarding CSI-RS transmission), the method comprising:
 	 receiving, from the network, at least one downlink (DL) transmission; [2nd paragraph of section 2.3 on the 5th page, that is the UE receives a DL transmission burst]
determining, by the UE, channel resource information reference signal (CSI- RS) occasions in the at least one DL transmission; [2nd paragraph of section 2.3 on the 5th page, information is signaled to the UE regarding subframes of the transmission burst within the COT that carries the CSI-RS, see also figure 1 on the third page, that is a transmission burst is known as a COT, in the transmission burst there are multiple subframes, each subframes is interpreted as an occasion that transmits CSI-RS to the UE]
determining, by the UE, whether a power of each of the CSI-RS occasions is the same; and [section 2.3 on the 5th page, second paragraph , that is the power is constant within the burst, the burst is made up of multiple subframes (occasions) that transmits the CSI-RS whereby the power is constant/same]
averaging, by the UE, corresponding measurements when the power of each of the CSI-RS occasions is determined to be the same. [section 2.3 on the 5th page, second paragraph , that is the power is constant within the burst, the burst is made up of multiple subframes (occasions) that transmits the CSI-RS whereby the power/measurement is being averaged]. 
 	ZTE  discloses every aspect of claim one except the actual term occasion as being part of the burst that transmits the CSI-RS, such difference is seen in the reference of LG, see section 5 on the 11th page, method 1 and 2, that is transmission occasion with regards to CSI-RS are part of a DL transmission burst. Approach one on the 12th page of LG also suggest it is not required to average the CSI power in the occasions in the bursts, in other words and average can be taken if needed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZTE’s system in view of LG. The motivation for making the above modification would have been for periodic/ semi-periodic CSI-RS acquisition [see the 1st paragraph of section 5 on the 11th page of LG].

Note to applicant: The following reference(s) also cover the limitation set forth by ZTE above:
     A.   ETIS TS 136 213 V14.2.0 (2017-04), LTE; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical layer procedures (3GPP TS 36.213 version 14.2.0 Release 14), see page 166 highlighted for the applicant consideration. 
   B.   NTT DOCOMO, supplied via IDS (R1-157224, discussion on L1 signaling design for LAA) , see the third page , “CRS/CSI-RS power varation”.




 	Claim 11   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. The user equipment set forth in section 2.3 of the primary reference on the 5th page must possess  a transceiver, memory and processor in order to carry out the complex step as set forth in claim 1.

Claim 2, ZTE and LG discloses: The method of claim 1, further comprising determining, by the UE, a channel occupancy time (COT) from downlink control information (DCI) included in the at least one DL transmission. [ZTE: section 2.3 on the 5th page, that is COT is signaled  and in proposal 4 of the 5th page the DCI carries this signaling, see also the 4th page of LG and figure 1 of LG, the DCI is always transmitted in the PDCCH which is at the beginning of figure 1 of the COT and carries the COT length = the 10 lines below figure 1]. For motivation see claim 1.

Claim 12   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

 	Claim 3, ZTE further discloses:  The method of claim 2, wherein the power of each of the CSI-RS occasions is determined to be the same when each of the CSI-RS occasions occur within the COT. [see section 2.3, the COT houses the occasions as explained in the rejection of claim 1 and  carries the CSI-RS, section 2.3 states that the CSI-RS power is constant in these occasions/subframes]. For motivation see claim 1.

Claim 13   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

 	Claim 4, ZTE further discloses: The method of claim 1, wherein the UE receives a set of DL transmissions. [section 2.3, the UE receives the DL subframes which are part of the DL bursts/transmission].

Claim 14   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

Allowable Subject Matter
1.	Claims 5 – 10 and 15 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463